Pro se Michigan resident Sundiata Williams appeals a district court’s grant of summary judgment that dismissed his civil rights suit. The case has been referred to this panel pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
Seeking $4 million in compensatory damages, Williams filed suit against multiple named and unnamed defendants, claiming essentially that he has been persecuted with multiple prosecutions for traffic violations in Michigan because of past political activity in California.
The district court — in a thorough, ten-page opinion and order- — granted the defendants’ motion for summary judgment and dismissed the suit.
In his timely appeal, Williams has submitted an initial brief that lacks a cogent contention of error and otherwise repeats his claims. Although Williams has filed a reply brief that is somewhat more responsive to the posture of his case, a review of this filing renders no basis for a conclusion that the district court erred. Williams also moves this court for a certificate of appealability.
As an initial matter, the motion for a certificate of appealability is denied as unnecessary.
Upon de novo review, Terry Barr Sales Agency, Inc. v. All-Lock, Co., Inc., 96 F.3d 174, 178 (6th Cir.1996), we conclude that the district court did not err.
Accordingly we affirm the district court’s judgment for the reasons stated by the district court in the opinion and order entered on February 28, 2002. Rule 34(j)(2)(C), Rules of the Sixth Circuit.